Citation Nr: 1024609	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-26 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
renal deficiency, claimed to have resulted from treatment at a 
Department of Veterans Affairs (VA) medical facility between 1991 
and 2004.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
neurological disability of the bilateral upper extremities, 
claimed to have resulted from treatment at a Department of 
Veterans Affairs (VA) medical facility between 1991 and 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 
2007, the RO denied a claim for compensation under 38 U.S.C.A. § 
1151 for renal deficiency.  In October 2007, the RO denied a 
claim for compensation under 38 U.S.C.A. § 1151 for neuropathy of 
the bilateral upper extremities.  

In March 2010, the Veteran was afforded a hearing before J. 
Barone, who is the Acting Veterans Law Judge rendering the 
determination in these claims and was designated by the Chairman 
of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks benefits under 38 U.S.C.A. § 1151 for 
additional disability suffered as a result of treatment between 
1991 and 2004.  She asserts that during this time, she was 
treated for a psychiatric disorder (i.e., bipolar disorder) with 
medications that included lithium, treated for hypertension with 
medications that included Lisinopril, and treated for other 
disorders with NSAIDS (nonsteroidal anti-inflammatory drugs), 
which caused her renal deficiency, and/or bilateral neurological 
disorders of the upper extremities.  She has submitted a number 
of articles pertaining to the side effects of various medications 
in support of her claims.   

Overall, the medical evidence includes a large number of VA 
progress notes which show that the Veteran has received ongoing 
treatment for psychiatric symptoms since 1991 (with most 
diagnoses noting bipolar disorder), as well as disorders that 
include multiple joint pain, hypertension, and hypothyroidism.  
She has been prescribed a wide variety of medications, to include 
Lithium, Naproxen, Motrin, Tramadol, and Lisinopril.  This 
evidence contains a number of notations associating (with varying 
degrees of certainty) tremors in the upper extremities, and 
neuropathy, with use of lithium, NSAIDS, and/or hypertension.  
There are also notations of carpal tunnel syndrome, essential 
tremors, peripheral neuropathy, and sensory neuropathy, with some 
indications that the Veteran's neurological symptoms  may be 
associated with degenerative joint disease of the cervical spine.  

Service connection is not currently in effect for any 
disabilities.  

As an initial matter, a review of the claims files shows that in 
February 2006, the Veteran stated that she had been determined to 
be disabled by the Social Security Administration (SSA).  
However, the SSA's supporting medical reports have not been 
requested and are not currently contained in the claims files.  
On remand, the RO should attempt to obtain the SSA's records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

With regard to the claim for renal deficiency, in June 2006, the 
Veteran was afforded a VA examination, and an etiological opinion 
was obtained.  However, adjudication of this claim must be 
deferred pending an attempt to obtain the Veteran's SSA records.  

With regard to the claim for a bilateral neurological disability 
of the upper extremities, the Veteran has not yet been afforded a 
VA examination, and an etiological opinion has not been obtained.  
In this regard, in December 2007, the Veteran failed to report 
for a scheduled examination.  However, at her hearing she 
indicated her willingness to report for another examination.  The 
Court has stated that the VA's statutory duty to assist a veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  On remand, after all relevant records have been 
obtained, the Veteran should be afforded the appropriate 
examination, to include an etiological opinion.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Thereafter, the RO should readjudicate the issues on appeal.  If 
either of the determinations remains unfavorable to the Veteran, 
she should be provided with a supplemental statement of the case 
(SSOC) that addresses all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and applicable 
law and regulations considered.  The Veteran should be given an 
opportunity to respond to the SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Social 
Security Administration's supporting 
medical records, pertinent to the 
appellant's claim for Social Security 
disability benefits.  

2.  The RO should schedule the Veteran for 
examination to determine the etiology of 
any neurological disability of the upper 
extremities.  

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater (as likely as not) 
that additional neurological disability of 
either upper extremity resulted from VA 
treatment or non-treatment, between 1991 
and 2004.  

If, and only if, there is a 50 percent or 
greater probability that additional 
disability resulted from the treatment, the 
examiner should state whether such 
additional disability is the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing treatment, or an event not 
reasonably foreseeable.  

The claims folder and a copy of this remand 
should be made available to the examiner.  
A discussion of the facts and the medical 
principles involved will be of considerable 
assistance to the Board.  The examiner 
should be notified that the term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it. 

3.  Thereafter, the RO should readjudicate 
the claims.  If either of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  The claims 
file should then be returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


